DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Priority
Applicant’s claim for the benefit of U.S. Patent 10,997,204 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 and April 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 9, 2022